DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. Applicant’s argument with respect to the double patenting rejection was not persuasive since applicant did not specifically show that the claims subject to the rejection are patentably distinct from the reference application’s claims.

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 15 fails to further distinguish the structure of claim 1 since claim 1 has been amended to include similar subject matter being claimed in claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,429,303. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same invention. Although the patent does not explicitly teach the claimed bar code and light blockers, such a modification would been known and considered obvious in order to properly identify each sample as well as provide a protective housing for the detectors.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boday (US 20150355090) in view of Danehy (US 20140242596 A1) and French (US 20130182824 A1).
With regards to claims 1 and 15, Boday discloses an optical measurement system (Figs. 3A-3C) for performing metal trace analysis on a liquid sample, the system comprising: a sample holder 304 for holding an analysis substrate 302; an ultraviolet (UV) light source 306 for emitting ultraviolet light illuminating the liquid sample; an optical sensor 308 comprising multiple photodetectors [0042] for detecting radiation emanating from the liquid sample and converting the detected radiation into an electrical signal; a computer (generally understood and including a microcontroller and an external interface) for processing the electrical signal and for transmitting the processed electrical signal to an external device [0045]. With respect to the limitation requiring the analysis substrate being configured for manual movement by a user, Boday discloses wherein the analysis substrate may be removably disposed on the support [0038] and or replaceable [0046], which suggests the recited limitation. With respect to the limitation requiring external light blockers, it is generally 
Boday does not specifically teach wherein the analysis substrate comprises a reference region and multiple coplanar test regions as well as the claimed bar code. However, Boday does teach obtaining a first transmission spectrum of the detection material prior to contact with the liquid sample as a baseline, obtaining a second transmission spectrum while the detection material is in contact with the liquid sample, and then comparing the first and the second transmission spectrum to determine the presence of metals in the liquid sample (Fig. 2). In addition, those skilled in the art appreciate that it was already well known in the art to provide a reference region and test region as claimed. 
For example, Danehy is in the field of liquid sample analysis and teaches an analysis substrate 102 configured to hold a reference regions and multiple test regions distinct and co-planar with the reference region and coplanar with an identification bar code spanning a length and intervening regions between the multiple test regions and the reference region 162, said bar code providing information for each sample region (Fig. 2) [0028, 0037, 0048]. In view of eliminating an additional step of obtaining a transmission spectrum and more efficient measurements taught by Danehy, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with the claimed analysis substrate. 
Boday also does not specify another optical sensor, and wherein the other optical sensor detects light emitted by the light source to track which of the regions is being analyzed at a given time and for sample identification. However, French teaches a sample analysis system comprising a sample holding device comprising a plurality of different samples having a corresponding identifying bar code 49 (Fig. 2). In operation, French teaches aligning a first sample into position, performing 
With regards to claim 3, Boday discloses a metal detection material [0014], deposited over a UV transparent substrate 304 [0039], for receiving the liquid sample.
With regards to claim 4, Boday discloses wherein an absorption of the UV light through the metal detection material depends on a type and a concentration of the metal trace present in the liquid sample (Abstract) [0018-0019] (Wavelength of UV source is selected based on the metals of interest).
With regards to claim 5, Boday discloses wherein the analysis substrate comprises a fluorescent indicator for converting the UV light emitted by the UV light source to another wavelength [0014].
With regards to claim 6, Boday discloses wherein the optical sensor detects variations in fluorescence intensity due to a presence of the metal trace in the liquid sample [0014] (detecting visible emissions of the fluorescent material).
With regards to claim 15, Boday as modified does not specify the claimed barcode. Nevertheless, such a modification was known and considered obvious in order to identify/track each testing area for multiple samples.
With regards to claim 16, Boday discloses a metal detection material [0014] and a fluorescent indicator for converting the UV light emitted by the UV light source to another wavelength [0014].

For example, Danehy is in the field of liquid sample analysis and teaches an analysis substrate 102 configured to hold a reference regions and multiple test regions distinct and co-planar with the reference region and coplanar with an identification bar code spanning a length and intervening regions between the multiple test regions and the reference region 162, said bar code providing information for each sample region (Fig. 2) [0028, 0037, 0048]. In view of eliminating an additional step of obtaining a transmission spectrum and more efficient measurements taught by Danehy, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with the claimed analysis substrate. 
Boday also does not specify a bar code reading tracking system for reading the material identification bar codes and detecting a sample scanning location for the metal trace analysis, wherein the tracking system comprises a light source, other than the UV light source, and another optical sensor, and wherein the other optical sensor detects light emitted by the light source to track which of the regions is being analyzed at a given time and for sample identification. However, French teaches a sample analysis system comprising a sample holding device comprising a plurality of different samples having a corresponding identifying bar code 49 (Fig. 2). In operation, French teaches aligning a first sample into position, performing analysis on said sample and scanning the associated bar code [0112-0114]. Receiving data by the processor that correlates the imaged sample with the associated bar code is interpreted by the examiner as reading on the limitation of tacking which region is being analyzed at a given time and sample identification. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday in view of Danehy, French, and Harley (US 2010/0061885).
With regards to claim 2, Boday discloses wherein the UV source may comprise a plurality of LEDs [0040], but does not specify wherein the UV light source comprises a PCB and one or more UV LEDs. However, it is noted that a UV source comprising LEDs mounted on a PCB was already well known in the art. For example, Harley teaches a fluid analysis device comprising a UV LED mounted on a PCB [0043]. Since Boday leaves the specific type of UV source provided up to one ordinarily skilled in the art [0040], substituting the UV source taught by Boday with the UV source taught by Harley would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday in view of Danehy, French, and Balwani (US 20140317005 A1).
With regards to claims 7 and 8, Boday discloses wherein the computer may transmit detector data wirelessly and to provide notifications based on detector data [0045]. Boday does not specify the claimed cloud service. However is generally known, as evidenced by Balwani [0301], that cloud based computing was well known and provided in order to provide computing services to one or more remote users by means of generally accessible interconnections. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with the claimed cloud service.

s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday in view of Danehy, French, and McDevitt (US 2002/0045272).
With regards to claims 9 and 10, Boday does not teach a location device. However, McDevitt teaches a portable water testing apparatus comprising a GPS to track wherein a sample was collected and analyzed [0559]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with the teachings of McDevitt.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday in view of Danehy, French, and Leung (US 2018/0335390).
With regards to claim 11, Boday does not teach the recited configuration. Nevertheless, such a configuration was known and would have been obvious in view of preventing contamination of the sample. For example, Leung teaches a portable analysis device comprising a moving sample holder and configured to slide into and out of a housing enclosure [0051]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with the claimed configuration in view of the recited benefit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday in view of Danehy, French, and Perkins (US 2016/0018339)
With regards to claim 12, Boday does not specifically teach the claimed configuration. However, Boday does teach detecting a transmission spectrum [0004] wherein the UV detector comprises a plurality of photodetectors [0042] and further wherein the UV detector may be provided with reflective elements [0041]. In addition, Perkins teaches a fluid analyzer comprising both a reflectance detector and a transmission detector to measure fluid properties [0043] As such, it .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday in view of Danehy, French, Balwani, and Sawyers (US 20170102315 A1).
With regards to claim 18, Boday does not teach implementing the analysis as a Software as a service (SaaS). However, Sawyer teaches such a service was generally known [0047-0049] in order to allow access to remote users. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with the claimed service.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boday in view of Danehy, French, Balwani, and Barlas (US 20170010607 A1).
With regards to claim 19, Boday does not teach wherein the cloud service triggers an indicator warning to the portable optical measurement system that data is above a normal value. Nevertheless, Barlas teaches it was already known to utilize a cloud service to send a notification to a remote user alerting said user of a threshold exceeded [0044]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Boday with the claimed could service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884